Exhibit 10.1

INDEPENDENT CONSULTING AGREEMENT
This Independent Consulting Agreement (the “Agreement”) is made and entered into
as of September 1, 2015 (the “Effective Date”) by and between NephroGenex, Inc.,
a Delaware corporation (the “Company”) and J. Wesley Fox (“Consultant”).
Consultant and Company are collectively referred to herein as the “Parties”.
WITNESSETH:
WHEREAS, Consultant resigned Consultant’s employment with the Company effective
on August 31, 2015, at which time Consultant’s employment terminated (the
“Resignation Effective Date”);
WHEREAS, the Parties have agreed that it would be beneficial to the Company if
the Consultant assists the Company from time to time in performing certain
professional consulting services for the Company specified in this Agreement
after Consultant’s Resignation Effective Date;
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:
1.Scope of Services.
(a)Consultant agrees to perform personally the consulting services for the
Company specified in Schedule A to this Agreement. In addition, Consultant
agrees to perform such other duties (together with the consulting services
described in Schedule A, the “Consulting Services”) which may be requested by
the Company from time to time and which are necessary and reasonably related to
the successful completion of the services described in Schedule A. Consultant
shall maintain sole control and discretion as to when and where the Consulting
Services are performed, subject to the terms of Section 1(b) below.

Page 1 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

(b)Consultant shall communicate with the Company’s Chief Executive Officer via
telephone and/or via personal electronic mail regarding the status of the
Consulting Services every two weeks, and more often as reasonably requested by
the Company from time to time. The Consultant shall have the sole discretion as
to where to perform the Consulting Services, provided, however, that (i)
Consultant shall disclose to the Company where Consultant shall perform such
services; and (ii) Consultant shall perform such services from a location other
than from the Company’s offices. The Company shall have no obligation to provide
Consultant with an office or any other space from which to conduct the
Consulting Services. Further, Consultant agrees to supply, at his own expense,
any and all tools, computer, mobile phone, equipment or materials necessary for
the successful completion of the Consulting Services.
2.Consideration.
(a)    In consideration of the Consulting Services performed by Consultant, the
Company agrees to pay Consultant a fee of $12,000.00 per month (the “Consulting
Fees”). Consultant shall maintain records of the Consulting Services provided
and shall submit an invoice to the Company on a monthly basis. Such invoices
shall specify the times Consulting Services were provided and shall generally
describe and summarize the work performed during that period. The Company shall
provide payment of the Consulting Fees on a monthly basis within thirty (30)
business days following receipt of such invoices. The Company also agrees to
reimburse Consultant for the actual costs of travel expenses reasonably
necessitated in performance of the Consulting Services and consistent with the
terms and conditions of the Company’s travel policy, provided, however, that the
Consultant shall obtain pre-approval from the Company’s Chief Executive Officer
before incurring any expenses that will exceed $1,000 or any air travel
expenses.

Page 2 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Provided Consultant successfully forms and leads a scientific advisory
board on behalf of the Company during the consultancy, the Company agrees to pay
Consultant an annual fee in the amount of $35,000, provided, however, that the
Compensation Committee of the Company’s Board may review and adjust the Advisor
Fee amount from time to time (the “Advisory Fee”). Consultant shall earn and the
Company shall pay all outstanding prorated Advisory Fees within ninety (90) days
following the termination of this Agreement, provided the Company and not
Consultant has terminated the Agreement. For the sake of clarity, the Advisory
Fee shall not be payable during the Term when Consultant receives the Consulting
Fees under Section 1(a).
3.Term and Termination. The term of this Agreement shall commence on the
Effective Date and shall continue until either party terminates the term and
this Agreement upon thirty (30) days advance written notice to the other party
(the “Term”). Upon termination of the Term and this Agreement, the Company shall
pay Consultant any Consulting Fees that Consultant had earned, but which
remained unpaid as of the date the Agreement is terminated. The Company shall
pay any Consulting Fees to the Consultant within thirty (30) calendar days after
the date the Agreement is terminated. Notwithstanding the above, if the Company
terminates this Agreement on or prior to February 29th, 2016 for reasons
unrelated to Consultant’s performance of services hereunder, Company shall pay
Consultant a lump sum amount of seventy-two thousand dollars ($72,000) minus
consulting fees previously paid up to the date of termination. Such lump sum
payment shall be paid on or before thirty (30) days after the date the Agreement
is terminated.
4.Independent Contractor Status.

Page 3 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    It is understood and agreed that Consultant will act solely as an
independent contractor hereunder and shall conduct Consultant’s services as an
independent contractor, and nothing in this Agreement shall be construed to
render Consultant an employee of the Company. The Company shall have no right to
control or direct the details, manner or means by which Consultant accomplishes
the results of the Consulting Services.
(b)    Consultant understands and recognizes that he is not an agent of the
Company and has no authority to and shall not bind, represent or speak for the
Company for any purpose whatsoever.
(c)    The Company will record payments of the Consulting Fees to Consultant on,
and provide to Consultant, an Internal Revenue Service Form 1099, and the
Company will not withhold any federal, state or local employment taxes on
Consultant’s behalf. Consultant agrees to pay all such taxes associated with the
Consulting Fees in a timely manner and as prescribed by law. Consultant further
acknowledges and agrees that he is solely responsible for reporting the
Consulting Fees to any applicable taxing authority as he deems appropriate, and
Consultant does not rely upon any representations of the Company or its
employees, agents, or attorneys regarding the taxability of the Consulting Fees.
(d)    Consultant will not be considered an employee for purposes of any Company
employment policy, practice, program or plan (including without limitation, any
employee benefit plan(s) offered by the Company to its employee), and Consultant
will not be entitled to any benefits under any such policy, practice, program,
or plan.
(e)    Consultant shall carry all appropriate insurance of the types and in the
amounts required by law and otherwise standard for the industry and consistent
with the Consultant’s services hereunder, including general liability, property
damage, and personal injury (with a

Page 4 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

combined single limit of not less than $1,000,000 per occurrence), and workman’s
compensation and disability (within the statutory limits), to cover all claims
and liabilities arising out of any act or omission by Consultant, whether or not
on the Company’s premises, during the Term. No later than twenty (20) days after
the Effective Date, Consultant shall provide proof to the Company that
Consultant has obtained all appropriate insurance.
5.Indemnification. Consultant shall indemnify and hold harmless the Company, its
employees, officers and agents from and against any and all claims, demands,
loss, damage or expense that arise as a result of Consultant’s negligent
performance of the Consulting Services. Consultant will not indemnify, defend or
hold harmless Sponsor against any Claim to the extent that such Claim arose as a
result of NephroGenex's negligence, recklessness, intentional misconduct or
material breach of this Agreement. In addition, to the extent the Internal
Revenue Service and/or any other taxing authority or agency finds the Company
liable for failing to withhold appropriate payroll or other taxes from the
Consulting Fees, Consultant agrees to hold harmless and indemnify the Company
from and against any and all losses, costs, damages, penalties, fines, interest
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred by the Company to defend itself against any such claims by a taxing
authority.
6.Confidential Information and Inventions; Non-Solicitation; Non-Competition.
(a)    Consultant agrees that in exchange for the consideration set forth in
this Agreement, the Consultant shall enter into a Non-Disclosure and Invention
Assignment Agreement (attached as Exhibit 1 to this Agreement) simultaneously
with the execution of this Agreement and Consultant acknowledges and agrees that
such Non-Disclosure and Invention Assignment Agreement shall remain in full
force and effect during the Term and thereafter.

Page 5 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    The Consultant previously entered into an Employment Agreement, dated
April 30, 2007 with the Company and Consultant acknowledges and agrees that
Section 7 of the Employment Agreement shall remain in full force and effect.
Notwithstanding the foregoing, the Consultant agrees that in exchange for the
consideration set forth in this Agreement, the restricted period set forth in
Section 7 of the Employment Agreement shall be extended until the later of (i)
the second anniversary of the Resignation Effective Date; or (ii) the first
anniversary of the date this Agreement is terminated for any reason.
7.Consultant further agrees that in exchange for the consideration set forth in
this Agreement, Consultant agrees that during the Term and continuing until the
first anniversary of the date this Agreement is terminated for any reason,
Consultant shall not, directly or indirectly, either individually or on behalf
of or through any third party and either on Consultant’s own account or by or in
association with any other person or by any other means, without the prior
written consent of the Company, own, manage, operate, control or participate in
the ownership, management or control of, or have any financial interest in, or
become employed or engaged by, any business which manufactures, develops and/or
commercializes pharmaceutical products for use in treatment of diabetes,
diabetic complications including diabetic nephropathy, diabetic retinopathy or
diabetic neuropathy, or acute kidney injury, or an indication which competes
with the Company, provided however that notwithstanding the foregoing,
Consultant’s ownership of securities not in excess of two percent (2%) of any
class of such securities of a public company that would otherwise qualify as a
competitive business shall not be considered a breach of this Section 6(c).
(a)    If a court finds any term, restriction, covenant, or agreement under this
Section 6 or under any agreement referenced in this Section 6 to be
unenforceable, then such term,

Page 6 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

restriction, covenant, or agreement shall be deemed modified to the extent
necessary to make it enforceable by such court such that the intent of the
Parties is maintained.
8.Other Work By Consultant. During the Term, Consultant shall be free to provide
professional consulting services to any entities or individuals other than the
Company, provided (i) Consultant provides all Consulting Services under this
Agreement in accordance with the terms of Section 1 above; (ii) such other work
does not violate Section 6; and (iii) Consultant first provides to the Company a
written notice of any intention to render consulting services to any entity or
individual which manufactures, develops and/or commercializes pharmaceutical
products for use in treatment of diabetes, diabetic complications including
diabetic nephropathy, diabetic retinopathy or diabetic neuropathy, or acute
kidney injury, or an indication which competes with the Company.
9.Return of Property. The Consultant represents that as of the Resignation
Effective Date, Consultant returned to the Company all Company property in
Consultant’s possession or under Consultant’s control, including, but not
limited to, software, files, analyses, computers, mobile phone, office keycard
and all other related property belonging to the Company (the “Company
Property”). Further, in connection with the Consulting Services, the Company may
provide Consultant with other Company Property, and Consultant agrees that
within fifteen (15) calendar days of the date this Agreement terminates,
regardless of the reason for the termination, Consultant shall return to the
Company all Company Property in Consultant’s possession or under Consultant’s
control, along with any Confidential Information (as that term is defined in the
Non-Disclosure and Invention Assignment Agreement in Exhibit 1), in Consultant’s
possession or under Consultant’s control, regardless of how it is maintained and
any copies thereof, so long as such return within fifteen (15) calendar days is
reasonable.

Page 7 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

10.Transfer; Assignment. This Agreement may not be assigned or transferred by
Consultant. Should such an assignment or transfer occur, this Agreement shall
become null and void at the discretion of the Company upon written notice by the
Company to Consultant. The Company may assign or transfer this Agreement at its
discretion upon written notice to Consultant.
11.Entire Agreement/Termination of Employment Agreement. This Agreement (and its
Schedule A and Exhibit 1) constitutes the entire agreement between the Parties
and supersedes all prior agreements and understandings, whether written or oral
relating to the subject matter of this Agreement. Notwithstanding the foregoing,
and except as otherwise set forth in this Agreement, this Agreement does not
supersede and shall be in addition to the Proprietary Information and Inventions
Assignment Agreement Consultant previously entered into with the Company.
Further, all rights and obligations under the Employment Agreement are
terminated as of the Resignation Effective Date, except for Section 7 of the
Employment Agreement, which shall continue in full force and effect as set forth
in this Agreement, and except for the Company’s obligation to pay Consultant all
cash, compensation, and benefits earned by Consultant through and including
August 31, 2015. Further, the Parties acknowledge that the Company previously
granted Consultant options to purchase shares of the Company’s common stock (the
“Options”) and the grant of such Options are subject to the terms and conditions
set forth in the NephroGenex, Inc. 2005 Stock Option Plan as amended from time
to time (the “Stock Option Plan”) and in any stock option agreement related to
such grant. The Options will continue to be subject to and governed by the Plan
and applicable stock option agreement.
12.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

Page 8 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

13.Governing Law/Venue/Jury Waiver. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of New York, applied
without giving effect to any conflicts-of-law principles. Any action arising out
of or relating to this Agreement shall be filed, if at all, in the applicable
state or federal court located in the State and Count of New York. Both parties
hereby waive any trial by jury in such action.
14.No Waiver. No delay or omission by a party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
15.Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
16.Counterparts; Execution. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, provided however that this Agreement is
of no force or effect unless and until it is signed by both the Company and
Consultant.

Page 9 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year set forth below.
CONSULTANT
/s/ J. Wesley Fox             
J. Wesley Fox
Date:        7/29/2015        
NEPHROGENEX, INC.
/s/ Pierre Legault                
By: Pierre Legault
Its: Chief Executive Officer
Date:        8/6/2015        

Page 10 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE A
Description of Consulting Services
Consultant shall (i) form and lead a scientific advisory board; (ii) assist the
Chief Executive Officer during investor relations projects and activities; (iii)
consult on knowledge transfer initiatives, including with respect to the
transferring of knowledge to the Company’s Chief Medical Officer and other
employees as required; (iv) assist in identifying, recruiting and training key
opinion leaders; and (v) provide other consulting services that the Chief
Executive Officer and Consultant may agree upon from time to time.



Page 11 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT 1 TO CONSULTING AGREEMENT
NON-DISCLOSURE AND INVENTION ASSIGNMENT AGREEMENT
This Non-Disclosure and Inventions Assignment Agreement (the “Agreement”) is
made and entered into as of September 1, 2015 (the “Effective Date”) by and
between NephroGenex, Inc., a Delaware corporation (the “Company”) and J. Wesley
Fox (“Consultant”).
WITNESSETH:
WHEREAS, Consultant resigned Consultant’s employment with the Company on August
31, 2015, at which time Consultant’s employment terminated (the “Resignation
Effective Date”); and
WHEREAS, the Parties have agreed that it would be beneficial to the Company if
the Consultant assists the Company from time to time in performing certain
professional consulting services for the Company after the Resignation Effective
Date and as specified in the Consulting Agreement, dated September 1, 2015,
entered into simultaneously herewith;
NOW THEREFORE, as a condition of Consultant’s engagement with the Company, and
in consideration of the mutual promises and covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Consultant agrees as follows:
1.
Confidentiality.

(a)    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means trade secrets and confidential and proprietary
information of the Company or information provided to Consultant or the Company
under an obligation of confidentiality to a third party, whether in written,
oral, electronic or other form, including, but not limited to, information and
facts concerning business plans, customers, future customers, suppliers,

Page 1 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

licensors, licensees, partners, investors, affiliates or others, training
methods and materials, financial information, sales prospects, client lists or
inventions, and/or any other scientific, technical or trade secrets of the
Company or of any third party provided to Consultant or the Company under a
condition of confidentiality; provided, that Confidential Information will not
include information that is in the public domain other than through any fault or
act by Consultant. The term “trade secrets,” as used in this Agreement, will be
given its broadest possible interpretation under the law of the State of New
York and will include, without limitation, anything tangible or intangible or
electronically kept or stored, which constitutes, represents, evidences or
records or any secret scientific, technical, merchandising, production or
management information, or any design, process, procedure, formula, invention,
improvement or other confidential or proprietary information or documents.
(b)    Protection and Non-Disclosure of Confidential Information. Consultant
expressly acknowledges and agrees that all Confidential Information is and shall
remain the sole property of the Company or the third party to whom the Company
owes an obligation of confidentiality and that Consultant will hold it in
strictest confidence. Consultant will at all times, both during the period
Consultant is performing services for the Company and after the termination of
such services for any reason or for no reason, maintain in confidence and will
not, without the prior written consent of the Company, use (except in the course
of performance of Consultant’s duties for the Company or by court order),
disclose, or give to others any Confidential Information.
(c)    Notification to Company. In the event Consultant is questioned by anyone
not employed by the Company or by an employee of or a consultant to the Company
not authorized to receive Confidential Information, in regard to any
Confidential Information or concerning any fact or circumstance relating
thereto, and Consultant believes that such individual is aware or knows

Page 2 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

that the information about which it is questioning Consultant is Confidential
Information, Consultant will promptly notify the Company.
(d)    Return of Confidential Information. Upon the termination of Consultant’s
services to the Company for any reason or for no reason, or if the Company
otherwise requests, Consultant will: (i) return to the Company all tangible
Confidential Information and copies thereof (regardless how such Confidential
Information or copies are maintained), and (ii) deliver to the Company any
property of the Company which may be in Consultant’s possession, including, but
not limited to, products, materials, memoranda, notes, records, reports, or
other documents or photocopies of the same.
(e)    No Impact on Other Obligations. The terms of this Section 1 are in
addition to, and not in lieu of, any statutory or other contractual or legal
obligation that Consultant may have relating to the protection of the Company’s
Confidential Information, including any obligations that Consultant has under
the Proprietary Information and Inventions Assignment Agreement Consultant
previously entered into with the Company. The terms of this Section 1 will
survive indefinitely any termination of Consultant’s provision of services to
the Company for any reason or for no reason.
2.    Ownership of Ideas, Copyrights and Patents.
(a)    Property of the Company. All ideas, discoveries, creations, manuscripts
and properties, innovations, improvements, know‑how, inventions, designs,
developments, apparatus, techniques, methods, laboratory notebooks, and formulae
(collectively the “Inventions”) which may be used in the business of the
Company, whether patentable, copyrightable or not, which Consultant may
conceive, reduce to practice or develop during the period while Consultant is
performing services for the Company, alone or in conjunction with another or
others, whether during

Page 3 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

or out of regular business hours, whether or not on the Company’s premises or
with the use of its equipment, and whether at the request or upon the suggestion
of the Company or otherwise, will be and are the sole and exclusive property of
the Company, and that Consultant will not publish or otherwise publicly disclose
any of the Inventions without the prior written consent of the Company or its
designee. Without limiting the foregoing, Consultant also acknowledges that all
original works of authorship which are made by Consultant (solely or jointly
with others) within the scope of Consultant’s engagement or which relate to the
business of the Company or a Company affiliate and which are protectable by
copyright are “works made for hire” pursuant to the United States Copyright Act
(17 U.S.C. § 101). Consultant hereby assigns to the Company or its designee all
Consultant’s right, title and interest in and to all of the foregoing including
all rights to claim priority under the Patent Laws of the United States, the
International Convention for the Protection of Industrial Property, or any other
international agreement or the domestic laws of any country. Consultant further
represents that, to the best of Consultant’s knowledge and belief, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that Consultant will use
Consultant’s best efforts to prevent any such violation.
(b)    Cooperation. At any time during or after the period during which
Consultant is performing services for the Company, Consultant will fully
cooperate with the Company and its attorneys and agents in the preparation and
filing of all papers and other documents as may be required to perfect the
Company’s rights in and to any of such Inventions, including, but not limited
to, joining in any proceeding to obtain letters patent, copyrights, trademarks
or other legal rights with respect to any such Inventions in the United States
and in any and all other countries, provided that the Company will bear the
expense of such proceedings, and that any patent or other legal right

Page 4 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

so issued to Consultant personally will be assigned by Consultant to the Company
or its designee without charge by Consultant.
(c)    Licensing and Use of Innovations. With respect to any Inventions, and
work of any similar nature (from any source), whenever created, which Consultant
has not conceived, reduced to practice or developed during the period while
Consultant is performing services for the Company, but which Consultant provides
to the Company or incorporates in any Company product or system, Consultant
hereby grants to the Company a royalty-free, fully paid-up, non-exclusive,
perpetual and irrevocable license throughout the world to use, modify, create
derivative works from, disclose, publish, translate, reproduce, deliver,
perform, dispose of, and to authorize others so to do, all such Inventions.
Consultant will not include in any Inventions Consultant delivers to the Company
or use on its behalf, without the prior written approval of the Company, any
material which is or will be patented, copyrighted or trademarked by Consultant
or others unless Consultant provides the Company with the written permission of
the holder of any patent, copyright or trademark owner for the Company to use
such material in a manner consistent with then-current Company policy.
(d)    Prior Inventions. Listed on Exhibit A to this Agreement are any and all
Inventions in which Consultant claims or intends to claim any right, title and
interest (collectively, “Prior Inventions”), including, but not limited to,
patent, copyright and trademark interests, which to the best of Consultant’s
knowledge will be or may be delivered to the Company in the course of
Consultant’s engagement, or incorporated into any Company product or system.
Consultant acknowledges that Consultant’s obligation to disclose such
information is ongoing during the period that Consultant provides services to
the Company.
3.    Disclosure to Future Employers.

Page 5 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

Consultant will provide, and the Company, in its discretion, may similarly
provide, a copy of this Agreement or specific covenants herein to any business
or enterprise which Consultant may directly or indirectly own, manage, operate,
finance, join, control or in which Consultant may participate in the ownership,
management, operation, financing, or control, or with which Consultant may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.
4.    Consultant’s Representations and Warranties.
Consultant hereby represents and warrants that: (a) Consultant has no
commitments, agreements or legal obligations that are inconsistent with this
Agreement or that restrict Consultant’s ability to be engaged by or perform
other services for the Company; and (b) the Company has advised Consultant that
at no time should Consultant divulge to or use for the benefit of the Company
any trade secret or confidential or proprietary information of any previous
employer or other third party, and that Consultant has not divulged or used and
will not divulge or use any such information for the benefit of the Company.
Consultant expressly acknowledges and agrees that Consultant will indemnify and
hold the Company harmless against loss, damage, liability or expense arising
from any claim based upon circumstances alleged to be inconsistent with the
representations and warranties above.
5.    General.
(a)    Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, (iii) sent by registered mail, return receipt requested, postage
prepaid, or (iv) sent by facsimile or email transmission. All notices, requests,
consents and other

Page 6 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

communications hereunder will be deemed to have been given either (A) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (B) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
(C) if sent by registered mail, on the fifth (5th) business day following the
day such mailing is made, or (D) if sent by facsimile or by email, on the day of
delivery, subject to acknowledgment of receipt from the intended recipient and
subsequent delivery of a duplicate copy by one of the other means under this
Section 5.
(b)    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, provided, however, that this Agreement
does not supersede and shall be in addition to the Proprietary Information and
Inventions Assignment Agreement Consultant previously entered into with the
Company. No statement, representation, warranty, covenant or agreement of any
kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.
(c)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the Parties
hereto.
(d)    Assignment. The Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which Consultant
is principally involved. Consultant may not assign Consultant’s rights and
obligations under this Agreement without the prior written consent of the
Company and any such attempted assignment by Consultant without the prior
written consent of the Company will be void. Consultant acknowledges and agrees
that if Consultant should transfer

Page 7 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

between or among any affiliates of the Company, wherever situated, or be
promoted or reassigned to functions other than Consultant’s present functions,
all terms of this Agreement shall continue to apply with full force.
(e)    Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the Parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and Consultant, and no person or
entity other than the Company will be regarded as a third‑party beneficiary of
this Agreement.
(f)    Governing Law. This Agreement and the rights and obligations of the
Parties hereunder will be construed in accordance with and governed by the law
of the State of New York, without giving effect to conflict of law principles
thereof, and specifically excluding any conflict or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
(g)    Severability. The Parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the court making such determination will have
the power to reduce the duration and/or geographic area of such provision,
and/or to delete specific words and

Page 8 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

phrases (“blue-penciling”), and in its reduced or blue-penciled form such
provision will then be enforceable and will be enforced.
(h)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
(i)    Injunctive Relief. Consultant hereby expressly acknowledges that any
breach or threatened breach of any of the terms of Section 1 or 2 of this
Agreement will result in substantial, continuing and irreparable injury to the
Company. Therefore, in addition to any other remedy available to the Company,
the Company will be entitled to injunctive or other equitable relief by a court
of appropriate jurisdiction in the event of any breach or threatened breach of
the terms of Section 1 or 2 of this Agreement, without posting any bond or
security, and without affecting the Company’s right to seek and obtain damages
or other equitable relief.
(j)    No Waiver of Rights, Powers and Remedies. The terms and provisions of
this Agreement may be waived, or consent for the departure therefrom granted,
only by a written document executed by the party entitled to the benefits of
such terms or provisions. No such waiver or consent will be deemed to be or will
constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar. Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent. No failure or
delay by a party hereto in exercising any right, power or remedy under this
Agreement, and no course of dealing between the Parties hereto, will operate as
a waiver of any such right, power or remedy of the party. No single or partial
exercise of any right, power or remedy under this Agreement by a party hereto,
nor any abandonment or discontinuance of steps to enforce any such right, power
or remedy, will preclude such party from

Page 9 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder. The election of any remedy by a party hereto will not
constitute a waiver of the right of such party to pursue other available
remedies. No notice to or demand on a party not expressly required under this
Agreement will entitle the party receiving such notice or demand to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.
(l)    Counterparts. This Agreement may be executed in two or more counterparts
and delivered in electronic format or portable document format (.PDF), and by
different Parties hereto on separate counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year set forth below.
CONSULTANT
/s/ J. Wesley Fox            
J. Wesley Fox
Date:        7/29/2015        
NEPHROGENEX, INC.
/s/ Pierre Legault                
By: Pierre Legault
Its: Chief Executive Officer
Date:        8/6/2015        









Page 10 of 11

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
PRIOR INVENTIONS





Page 11 of 11